Fairchild, J.
The petitioner is charged with a criminal violation of sec. 221.41 of the Wisconsin Statutes.
It is alleged that he, while commissioner of banking of the state of Wisconsin, failed, refused, and wilfully neglected to institute proceedings to secure a dissolution and winding up of the affairs of the Franklin State Bank, a Wisconsin corporation, for the reason that the directors, officers, agents, and employees of said bank continued to violate the provisions of ch. 221 of the Wisconsin Statutes after being warned by the said commissioner to discontinue such conduct.
This action is similar to and controlled by the decision in State ex rel. Schwenker v. District Court of Milwaukee County, decided herewith (ante, p. 600, 240 N. W. 406). Here, as in that case, the criminal complaint, taking into consideration the plea in abatement filed by the defendant, shows conclusively that no offense was committed by the petitioner in Milwaukee county, and hence no offense charged.
By the Court. — Order reversed, and cause remanded with directions to grant the writ.